2. EU guarantee to the EIB against losses under loans and guarantees for projects outside the EU (
- Before the vote on Amendment 1:
rapporteur. - Mr President, in the light of the recent developments in the countries of the Mediterranean and North Africa, the democratic changes and the consequences of those developments, including the migration flow towards the European Union, I would like to suggest an oral amendment to the report, with some figures.
The amendment is as follows: in annex 1 the new figure for item B 'Neighbourhood and Partnership Countries' should read 13 664 000 000, with the figure for the sub-ceiling for 'Mediterranean countries' 9 700 000 000. The result of these changes would be a correction to the figures in Article 2(1)(1). The correct figure for the 'maximum ceiling' is now 29 567 000 000 and the correct 'General Mandate' figure is 27 567 000 000.